DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 07 June 2022.  Claims 1-5, 7-10, and 12-20 are currently under consideration.  The Office acknowledges the amendments to claims 1, 7, 14, 15, and 18, as well as the cancellation of claims 6 and 11.

Allowable Subject Matter
Claims 1-5, 7-10, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1, 7, and 15 are now independent claims that include the subject matter of previous dependent claims 6, 7, and 11 that was indicated as allowable in the previous Office action.  Again, none of the prior art of record teaches or reasonably suggests such configurations/components of a wavelength converter that receives emitted light after it interacts with tissue and passes converted light to a light sensor, as typical devices and methods convert light wavelengths prior to interaction with the tissue, or use filters that do not convert light wavelengths but instead only pass certain portions of the light.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791